

______________________




AGREEMENT AND PLAN OF EXCHANGE




EMVELCO CORP.


and
 


DAVY CROCKETT GAS COMPANY, LLC


_______________________








May 1, 2008
 

--------------------------------------------------------------------------------



 
AGREEMENT AND PLAN OF EXCHANGE




THIS EXCHANGE AGREEMENT (the "Agreement") is made and entered into on May 1,
2008 by and among EMVELCO Corp., a Delaware corporation (hereinafter referred to
as “EMVELCO”) and DAVY CROCKETT GAS COMPANY, LLC, a Nevada limited liability
company (hereinafter referred to as “DC Gas") and the members of DC Gas (the
“Members”). The individuals and entities above are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”
 


RECITALS


A. EMVELCO is a corporation that files reports with the Securities and Exchange
Commission ("SEC") pursuant to the Securities Exchange Act of 1934 (the "1934
Act"), as amended.


B. EMVELCO is willing to acquire all of the issued and outstanding membership
interests of DC Gas, owned by the Members in exchange for convertible notes
issued by EMVELCO making DC Gas, inclusive of all of its assets, rights and
interests, a wholly-owned subsidiary of EMVELCO, and the Members are willing to
exchange all of the issued and outstanding membership interests in DC Gas in
exchange for the convertible notes issued by EMVELCO.


C. It is the intention of the Parties hereto that: (i) EMVELCO shall acquire all
of the issued and outstanding membership interests of DC Gas in exchange for
convertible notes (the "Exchange"); (ii) the Exchange shall qualify as a
tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code
of 1986, as amended (the "Code"), and related sections thereunder; and (iii) the
Exchange shall qualify as a transaction in securities exempt from registration
or qualification under the Securities Act of 1933, as amended (the "1933 Act")
and under the applicable securities laws of each state or jurisdiction where the
Shareholders of EMVELCO and the Members of DC Gas reside.


D. For federal income tax purposes, it is intended that the reorganization
contemplated hereby shall qualify as a reorganization with the meaning of
Section 368(a) of the Code.


NOW, therefore, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are acknowledged,
the Parties hereto agree as follows:




SECTION 1. OWNERSHIP OF EMVELCO AND DC GAS


The Parties acknowledge that the ownership of the Companies, as of the date all
Parties hereto have executed this Agreement, immediately prior to giving effect
to the transactions hereunder, is as follows:



--------------------------------------------------------------------------------


1.1. The authorized capital stock of EMVELCO currently consists of Thirty-Five
Million (35,000,000) shares of common stock and Five Million (5,000,000) shares
of preferred stock. At Closing, EMVELCO shall cause to be issued convertible
notes (“Convertible Notes”), substantially in the form attached hereto as
Exhibit A, that are convertible into Fifty Million (50,000,000) shares of
EMVELCO common stock (the “EMVELCO Shares”) upon the shareholders holding a
majority of the outstanding shares of common stock of EMVELCO approving the
issuance of the EMVELCO Shares upon conversion of the Convertible Notes (the
“Shareholder Approval”). Further, in accordance with Section 2 of this Agreement
below, EMVELCO may issue additional Convertible Notes that are convertible into
up to Two Hundred and Fifty Million (250,000,000) shares for consideration in
this transaction if certain conditions are satisfied; provided, however, in the
event that Shareholder Approval has been provided, then EMVELCO will issue
shares of EMVELCO as opposed to Convertible Notes. EMVELCO will take the
necessary steps to increase its authorized capital stock up to Four Hundred
Million (400,000,000) shares of common stock in order to have available the
necessary EMVELCO Shares for such issuance and distribution.


1.2. The membership interests of DC Gas, currently consists of Ten Thousand
units of membership interests and is owned of record and held beneficially by
the Members. The Members currently own collectively 10,000 units of DC Gas which
represents 100% of the outstanding units of DC Gas (the “DC Gas Units”) and the
Members are the sole members of DC Gas. The Members will transfer their DC Gas
Units to EMVELCO at the Closing and such DC Gas Units shall be free and clear of
all liens.


SECTION 2.  EXCHANGE OF CONVERTIBLE NOTES AND DC GAS UNITS


The Parties hereby acknowledge and agree to perform the following acts at the
closing of the transactions contemplated herein (the “Closing”):


2.1 Convertible Notes and Additional Convertible Notes. EMVELCO hereby agrees
that it shall issue the Convertible Notes to the Members in exchange for their
outstanding DC Gas Units in proportion to their membership interest. EMVELCO
will issue Convertible Notes in the amount of $25,000,000 concurrently with
execution of this Agreement and the remaining Convertible Notes in the amount of
$25,000,000 shall be released and distributed in accordance with the following
phases:



·  
Convertible Notes in the amount of $5,000,000 shall be issued upon the first
well going into production.

·  
Convertible Notes in the amount of $5,000,000 shall be issued upon the second
well going into production,

·  
Convertible Notes in the amount of $5,000,000 shall be issued upon the third
well going into production,

·  
Convertible Notes in the amount of $5,000,000 shall be issued upon the fourth
well going into production and

·  
Convertible Notes in the amount of $5,000,000 shall be issued upon the fifth
well going into production.

 
 
2

--------------------------------------------------------------------------------


The Convertible Notes shall be issued to the Members in the amounts set forth
next to their respective names on Schedule 2.1 to this Agreement. The Members
may be entitled to receive Convertible Notes up to an additional amount of
$200,000,000 (the “Additional Convertible Notes”) in accordance with the formula
set forth on Schedule 2.1 depending upon the gross revenue of DC Gas. The gross
revenue shall be the revenue generated from that certain land rights held by DC
Gas located in Crockett County, Texas less concession fees and taxes.
 
2.2 DC Gas Units. The Members hereby agree and shall transfer to EMVELCO, on the
Closing Date, all of the Membership Units of DC Gas representing 100% interest
in DC Gas.


2.3 Delivery of Share and Membership Certificates. On the Closing Date, EMEVELCO
will deliver to the Members the Convertible Notes. Simultaneously, the Members
will deliver the certificates representing the DC Gas Units to EMVELCO with
executed stock powers.


2.4 Other Transfer Documents. At the Closing, the Parties each shall execute and
deliver such sale and transfer documents and agreements reasonably requested by
the other Party, including customary representations and warranties that the
Convertible Notes and the DC Gas Units, respectively, are free and clear of any
security interest, liens, charges, claims and that, upon such transfer and sale
by the Parties, each Party shall hold good and marketable title to the
Convertible Notes or DC Gas Units (as the case may be).


2.5  Ownership After Transfer. The Parties acknowledge that after consummation
of the transfers described above, EMVELCO shall own 100% of DC Gas.
  
2.6  Advisor’s Fee. C. Properties Ltd., a Barbados company (the “Advisor”) shall
be paid a fee for rendering consulting services in connection with this
transaction (the “Advisor’s Fee”). The Advisor’s Fee shall be the greater of (i)
five percent (5%) of the dollar value of the Convertible Notes and the
Additional Convertible Notes issued to the Members not to exceed $12,500,000 or
(ii) $10,000,000; which is to be paid by EMVELCO. The Advisor has agreed that in
lieu of cash payment it will receive shares of stock of the Atia Group Ltd. (the
“Atia Shares”). The Advisor has agreed that, in lieu of cash payment, it will
receive an aggregate of up to 734,060,505 shares of stock of the Atia Group Ltd.
of which 200,000,000 shares shall be transferred by EMVELCO to the Advisor at
Closing effective as of January 1, 2008, 200,000,000 shares shall be transferred
by EMVELCO to the Advisor upon the first DC Gas well going into production,
200,000,000 shall be transferred by EMVELCO to the Advisor upon the second DC
Gas well going into production and 134,060,505 shares shall be transferred by
EMVELCO to the Advisor upon the third DC Gas well going into production. In
addition, upon a fourth DC Gas well going into production, EMVELCO shall
transfer an additional 50,366,671 shares of Atia Group Ltd. The Advisor’s Fee
shall be deposited in an Escrow Account in accordance with Section 8.4 herein.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF EMVELCO


EMVELCO, to the best of its knowledge and belief, hereby represents and warrants
as follows:


3

--------------------------------------------------------------------------------


3.1 Organization and Good Standing. EMVELCO is duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is entitled to
own or lease its properties and to carry on its business as and in the places
where such properties are now owned, leased or operated and such business is now
conducted. Other than as previously disclosed and an option to purchase 100,000
shares of common stock held by Yossi Attia, EMVELCO’s CEO, there are no
outstanding subscriptions, rights, options, warrants or other agreements
obligating EMVELCO to issue, sell or transfer any stock or other securities of
EMVELCO, except simultaneously herewith.


3.2 Intentionally left blank.


3.3 Financial Statements, Books and Records. There has been previously delivered
to DC Gas and the Members financial statements dated December 31, 2007 that
fairly represent the financial position of EMVELCO.


3.4 No Material Adverse Changes. Since the date of the Balance Sheet there has
not been and there will not be before the Closing Date:


(i) any material adverse change in the assets, operations, condition (financial
or otherwise) or prospective business of EMVELCO;


(ii) any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of
EMVELCO, whether or not covered by insurance;


(iii) any declaration, setting aside or payment of any dividend or distribution
with respect to any redemption or repurchase of EMVELCO’s capital stock or the
EMVELCO Shares;


(iv) any sale of an asset (other than in the ordinary course of business) or any
mortgage or pledge by EMVELCO of any properties or assets; or


(v) adoption of any pension, profit sharing, retirement, stock bonus, stock
option or similar plan or arrangement.


3.5 Taxes. EMVELCO has prepared and filed all appropriate federal, state and
local tax returns for all periods prior to and through the date hereof for which
any such returns have been required to be filed by it and has paid all taxes
shown to be due by said returns or on any assessments received by it or has made
adequate provision for the payment thereof.


3.6 Compliance with Laws. EMVELCO has complied with all federal, state, county
and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business which, if not
complied with, would materially and adversely affect the business of EMVELCO.


4

--------------------------------------------------------------------------------


3.7 No Breach. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not:


(i) violate any provision of the Articles of Incorporation or By-Laws of
EMVELCO;


(ii) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which EMVELCO is
a party or by or to which it or any of its assets or properties may be bound or
subject;


(iii) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, EMVELCO,
or upon the properties or business of EMVELCO; or


(iv) violate any statute, law or regulation of any jurisdiction applicable to
the transactions contemplated herein which could have a material, adverse effect
on the business or operations of EMVELCO.


3.8 Actions and Proceedings. There is no outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving EMVELCO. There is no action, suit or
claim or legal, administrative or arbitral proceeding or (whether or not the
defense thereof or liabilities in respect thereof are covered by insurance)
pending or threatened against or involving EMVELCO or any of its properties or
assets. There is no fact, event or circumstances that may give rise to any suit,
action, claim, investigation or proceeding.


3.9 Brokers or Finders. Any broker's or finder's fees will be paid by EMVELCO in
connection with the transactions contemplated by this Agreement.


3.10 Real Estate. EMVELCO has previously disclosed to DC Gas the properties it
owns and its interests in real estate.
 
3.11 Tangible and Intangible Assets. EMVELCO has full title and interest in all
machinery, equipment, furniture, leasehold improvements, fixtures, vehicles,
structures, patents, licenses owned or leased or licensed by EMVELCO, any
related capitalized items or other tangible or intangible property material to
the business of EMVELCO (the "Tangible and Intangible Assets"). EMVELCO holds
all rights, title and interest in all the Tangible and Intangible Assets owned
by it on the Balance Sheet or acquired by it after the date of the Balance
Sheet, free and clear of all liens, pledges, mortgages, security interests,
conditional sales contracts or any other encumbrances except as set forth on
Schedule 3.11. All of the Tangible and Intangible Assets are in good operating
condition and repair and are usable in the ordinary course of business of
EMVELCO and conform to all applicable laws, ordinances and governmental orders,
rules and regulations relating to their construction and operation.


5

--------------------------------------------------------------------------------


3.12 Liabilities. EMVELCO does not have any direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, known
or unknown, fixed or unfixed, liquidated or unliquidated, secured or unsecured,
accrued or absolute, contingent or otherwise, including, without limitation, any
liability on account of taxes, any other governmental charge or lawsuit (all of
the foregoing collectively defined to as "Liabilities"), which were not fully,
fairly and adequately reflected on the Balance Sheet. As of the Closing Date,
EMVELCO will not have any Liabilities, other than Liabilities fully and
adequately reflected on the Balance Sheet, except for Liabilities incurred in
the ordinary course of business.


3.13 Operations of EMVELCO. From the date of the Balance Sheet and through the
Closing Date hereof EMVELCO has not and will not have:


(i) incurred any indebtedness for borrowed money, other than as disclosed
previously in connection with EMVELCO’s real estate properties;


(ii) declared or paid any dividend or declared or made any distribution of any
kind to any member, or made any direct or indirect redemption, retirement,
purchase or other acquisition of any shares of its capital stock;


(iii) made any loan or advance to any shareholder, officer, director, employee,
consultant, agent or other representative or made any other loan or advance
otherwise than in the ordinary course of business;


(iv) except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);


(v)  disposed of any assets of EMVELCO except in the ordinary course of
business;


(vi) materially increased the annual legal or compensation of any executive
employee of ERC;
 
(vii) increased, terminated, amended or otherwise modified any plan for the
benefit of employees of EMVELCO;


(viii) issued any equity securities or rights to acquire such equity securities;
or


(ix) except in the ordinary course of business, entered into or modified any
contract, agreement or transaction.


3.14 Capitalization. EMVELCO has not granted, issued or agreed to grant, issue
or make available any warrants, options, subscription rights or any other
commitments of any character relating to the issued or unissued shares of common
stock of EMVELCO, other than in this Agreement and the option to purchase
100,000 shares of common stock issued to Yossi Attia, EMVELCO’s CEO.


6

--------------------------------------------------------------------------------


3.15 Full Disclosure. No representation or warranty by EMVELCO in this Agreement
or in any document or schedule to be delivered by them pursuant hereto, and no
written statement, certificate or instrument furnished or to be furnished to DC
Gas and its Members hereto or in connection with the negotiation, execution or
performance of this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the businesses of EMVELCO.
The foregoing notwithstanding, all of the aforementioned representations and
warranties are qualified to extent that any of the companies or businesses
acquired or to be acquired pursuant to EMVELCO acquisition program may include
events, conditions or circumstances involving matters contemplated by such
representations and warranties, the disclosure of which will not be made
pursuant to this Agreement.


SECTION 4. REPRESENTATIONS AND WARRANTIES OF DC GAS AND ITS MEMBERS


DC Gas and its Members hereby represent and warrant to EMVELCO as follows:


4.1 Organization and Good Standing. DC Gas is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Nevada and is entitled to own or lease its properties and to carry on its
business as and in the places where such properties are now owned, leased, or
operated and such business is now conducted. The authorized equity of DC Gas
consists of 10,000 units of Membership Interests, all of which are issued and
outstanding to the Members. DC Gas is duly licensed or qualified and in good
standing as a foreign corporation where the character of the properties owned by
DC Gas or the nature of the business transacted by it make such license or
qualification necessary. DC Gas does not have any subsidiaries.


4.2 The DC Gas Units. The DC Gas Units to be transferred to EMVELCO have been or
will have been duly authorized by all necessary company and Member actions and,
when so issued in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable.


4.3 Financial Statements; Books and Records. There has been previously delivered
to EMVELCO, financial statements dated March 31, 2008 that fairly represent the
financial position of DC Gas.


4.4 No Material Adverse Changes. Since the date of formation of DC Gas, there
has not been and there will not be before the date of Closing:


(i) any material adverse change in the assets, operations, condition (financial
or otherwise) or prospective business of DC Gas;


(ii) any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of DC
Gas, whether or not covered by insurance;


7

--------------------------------------------------------------------------------


(iii) any declaration, setting aside or payment of any dividend or distribution
with respect to any redemption or repurchase of DC Gas' capital;


(iv) any sale of an asset (other than in the ordinary course of business) or any
mortgage or pledge by DC Gas of any properties or assets; or


(v) adoption of any pension, profit sharing, retirement, stock bonus, stock
option or similar plan or arrangement.


4.5 Compliance with Laws. DC Gas has complied with all federal, state, county
and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to their businesses which, if not
complied with, would materially and adversely affect the business of DC Gas.


4.6 No Breach. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not:


(i) violate any provision of the Articles of Organization or Operating Agreement
of DC Gas;


(ii) violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which DC Gas is
a party or by or to which it or any of its assets or properties may be bound or
subject, other than as previously disclosed in connection with the real estate
or other holdings of DC Gas;


(iii) violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, DC Gas
or upon the securities, properties or business of DC Gas; or


(iv) violate any statute, law or regulation of any jurisdiction applicable to
the transactions contemplated herein.


4.7 Actions and Proceedings. There is no outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving DC Gas. There is no action, suit or
claim or legal, administrative or arbitral proceeding or (whether or not the
defense thereof or liabilities in respect thereof are covered by insurance)
pending or threatened against or involving DC Gas or any of its properties or
assets.


4.8 Brokers or Finders. There are no broker’s or finder’s fee due or payable by
DC Gas in connection with the transactions contemplated by this Agreement.


4.9 Liabilities. DC Gas does not have any direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, known
or unknown, fixed or unfixed, liquidated or unliquidated, secured or unsecured,
accrued or absolute, contingent or otherwise, including, without limitation, any
liability on account of taxes, mining claims, environmental claims any other
governmental charge or lawsuit (all of the foregoing collectively defined to as
"Liabilities"), which were not fully, fairly and adequately reflected on the
financial statements. As of the Closing Date, DC Gas will not have any
Liabilities, other than as previously disclosed, and except for Liabilities
incurred in the ordinary course of business.
 
8

--------------------------------------------------------------------------------


4.10 Operations of DC Gas . From the date of the organization of DC Gas and
through the Closing Date DC Gas has not and will not have:


(i) incurred any indebtedness for borrowed money;


(ii) declared or paid any dividend or declared or made any distribution of any
kind to any shareholder, or made any direct or indirect redemption, retirement,
purchase or other acquisition of any shares of its capital stock;


(iii) made any loan or advance to any member, officer, director, employee,
consultant, agent or other representative or made any other loan or advance
otherwise than in the ordinary course of business;


(iv) except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);


(v) disposed of any assets of DC Gas except in the ordinary course of business;


(vi) incurred any compensation for any executive employee of DC Gas;


(vii) adopted, increased, terminated amended or otherwise modified any plan for
the benefit of employees of DC Gas;


(viii) issued any equity securities or rights to acquire such equity securities
except as described herein; or


(xiv) except in the ordinary course of business, entered into or modified any
contract, agreement or transaction.


4.11 Authority to Execute and Perform Agreements. DC Gas has the full legal
right and power and all authority and approval required to enter into, execute
and deliver this Agreement and to perform fully its obligations hereunder. This
Agreement has been duly executed and delivered and is the valid and binding
obligation of DC Gas enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors' rights. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance by DC Gas of this Agreement, in accordance with its respective
terms and conditions will not:


9

--------------------------------------------------------------------------------


(i) require the approval or consent of any governmental or regulatory body, or
the approval or consent of any other person;


(ii) conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to DC Gas
or any instrument, contract or other agreement to which DC Gas is a party or by
or to which DC Gas is bound or subject; or


(iii) result in the creation of any lien or other encumbrance on the assets or
properties of DC Gas.


4.12 Full Disclosure. No representation or warranty by DC Gas or the Members in
this Agreement or in any document or schedule to be delivered by it pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished to EMVELCO pursuant hereto or in connection with the execution or
performance of this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the business of DC Gas. The
foregoing notwithstanding, all of the aforementioned representations and
warranties are qualified to extent that any of the companies or businesses
acquired or to be acquired pursuant to DC Gas’ acquisition program may include
events, conditions or circumstances involving matters contemplated by such
representations and warranties, the disclosure of which will not be made
pursuant to this Agreement.


4.13 Real Estate and Assets. DC Gas does not own or have any interests in real
estate, only interests in drilling rights.


4.14 Several Representations by the Members. Each Member, for himself or itself:
 
(i) Is the sole record and beneficial owner of the DC Gas Units subject to no
Claim.
 
(ii) Has full power and authority to carry out the transactions provided for in
this Agreement, and this Agreement constitutes the legal, valid and binding
obligations of such Member, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditor’s rights and that any
remedies in the nature of equitable relief are in the discretion of the court.
All necessary action required to be taken by Members for the consummation of the
transactions contemplated by this Agreement has been taken.
 
(iii) Is an accredited investor within the meaning of Rule 501 of the Commission
pursuant to the Securities Act;
 
(iv) Is acquiring the Convertible Notes and the Additional Convertible Notes
pursuant to this Agreement for investment and not with a view to the sale or
distribution thereof;
 
10

--------------------------------------------------------------------------------


(v) Understands that shares of common stock issuable upon conversion of the
Convertible Notes and the Additional Convertible Notes, which will only occur if
EMVELCO obtains Shareholder Approval, constitute restricted securities within
the meaning of Rule 144 of the Securities Exchange Commission (the “Commission”)
pursuant to the Securities Act and may not be sold or otherwise transferred
except pursuant to an effective registration statement or an exemption from the
registration requirements of the Securities Act;
 
(vi) Has been advised by counsel as to the meaning and implication of the
acquisition of restricted securities and the illiquid nature of the shares
issued upon conversion of the Convertible Notes and the Additional Convertible
Notes, if any;
 
(vii) Acknowledges that the certificate or certificates for the shares issuable
upon conversion of the Convertible Notes and the Additional Convertible Notes,
if any, will bear EMVELCO’s customary Securities Act restrictive legend;
 
(viii) Represents that he or she understands that an investment in the
Convertible Notes and the Additional Convertible Notes involves a high degree of
risk; and
 
(ix) Represents that the execution and performance of this Agreement will not
constitute a breach of any contract to which such Member is a party or by which
he or she is bound, and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to such Members or his or her
properties.


SECTION 5. COVENANTS


5.1 Corporate Examinations and Investigations. Prior to the Closing Date, the
Parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigation by a Party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other party under this Agreement.


5.2 Expenses. Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.


5.3 Further Assurances. The Parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
Each such Party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the Closing, including, without limitation, the execution
and delivery of any documents or other papers, the execution and delivery of
which are necessary or appropriate to the Closing.


5.4 Confidentiality. In the event the transactions contemplated by this
Agreement are not consummated, each of the Parties hereto agree to keep
confidential any information disclosed to each other in connection therewith for
a period of two (2) years from the date hereof; provided, however, such
obligation shall not apply to information which:


11

--------------------------------------------------------------------------------


(i) at the time of disclosure was public knowledge;


(ii) after the time of disclosure becomes public knowledge (except due to the
action of the receiving Party); or


(iii) the receiving Party had within its possession at the time of disclosure.


5.5 Membership Certificates. At the Closing, the Members shall have delivered
the certificates representing the DC Gas Units duly endorsed so as to make
EMVELCO the sole owner thereof. At such Closing, ENVELCO shall issue to the
Members the Convertible Notes as applicable.


5.6 Investment Intent. The Members understand that the Convertible Notes being
issued have not been registered or approved for sale by the SEC or any state
securities authority.


5.7.Board of Directors of EMVELCO. At and as of the Closing, a new Board of
Directors and new Officers shall be elected for EMVELCO.
 
5.8 Managers of DC Gas. At and as of the Closing, the Managers and Officers of
DC Gas shall remain the same.


5.9 Reporting Requirements. The Parties hereto, and specifically DC Gas the
Members, acknowledge that due to EMVELCO being subject to the 1934 Act that
there are definite reporting requirements and that the Parties agree that they
shall continue to comply with all financial reporting requirements, including
but not limited to monthly and quarterly reports and any acceptance of an
auditor appointment selected by EMVELCO in the event that there is a
consolidation reporting on an equity level.


5.10 Consummation of Transactions. As of and through the Closing, the Parties
shall not have caused or permitted to occur or be made any event or condition of
any character which would prevent consummation of the transactions contemplated
by this Agreement or cause any of the transactions contemplated by this
Agreement to be rescinded following consummation.


SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF EMVELCO, DC GAS AND THE
MEMBERS


Notwithstanding any right of a Party fully to investigate the affairs of another
Party , the former shall have the right to rely fully upon the representations,
warranties, covenants and agreements of a Party contained in this Agreement or
in any document delivered by such Party or any of its representatives, in
connection with the transactions contemplated by this Agreement. All such
representations, warranties, covenants and agreements shall survive the
execution and delivery hereof and the Closing Date hereunder for twelve (12)
months following the Closing.


12

--------------------------------------------------------------------------------


SECTION 7. INDEMNIFICATION


7.1 Obligation of EMVELCO to Indemnify. Subject to the limitations on the
survival of representations and warranties contained in Section 6, EMVELCO
hereby agrees to indemnify, defend and hold harmless DC Gas and the Members from
and against any losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys' fees and disbursements)
(a "Loss") based upon, arising out of or otherwise due to any inaccuracy in or
any breach of any representation, warranty, covenant or agreement of EMVELCO
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.


7.2 Obligation of DC Gas and the Members to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 6, DC Gas and the Members agree to indemnify, defend and hold harmless
EMVELCO from and against any Loss, based upon, arising out of or otherwise due
to any inaccuracy in or any breach of any representation, warranty, covenant or
agreement made by any of them and contained in this Agreement or in any document
or other writing delivered pursuant to this Agreement.


SECTION 8. CLOSING


8.1 Closing. The Closing shall take place at 1061 ½ N. Spalding Avenue, Los
Angeles, CA 90046 or at such other later time or place as may be agreed upon by
the Parties hereto on the date of the execution of this Agreement. At the
Closing, the Parties shall provide each other with such documents as may be
necessary or appropriate in order to consummate the transactions contemplated
hereby including evidence of due authorization of the Agreement and the
transactions contemplated hereby.


8.2 Ancillary Documents. At the Closing, or as soon thereafter as practicable,
the Parties shall deliver fully executed documents as follows:


8.2.1 Any amendments to the Articles of Incorporation or Bylaws increasing the
number of directors on the Articles of Organization or Operating Agreement of DC
Gas.


8.2.2 Any other document, notice, filing or agreement as reasonably requested by
a Party or necessary to effect the intent of this Agreement.


8.2.3 The Parties agree that the operating and drilling of the Wolfcamp Canyon
Sandstone Program shall be operated and/or drilled exclusively by Ozona Natural
Gas Company, LLC (unaffiliated third party) at the relevant market rates.


8.3  Tax Matters. Each Party acknowledges and agrees that it has relied solely
on counsel and accountants of its own selection for advice concerning the tax
implications, if any, of stock being transferred, debts being assumed, satisfied
or contributed, and other transfers hereunder. The Parties agree that it is
expressly understood and agreed that as between the Parties, any and all
obligations for reporting and paying any tax assessments, penalties or interest
shall be the sole and exclusive responsibility of the Party receiving the
benefit and each Party shall indemnify the other Party for any liability of the
first Party incurred or as a result of failure to pay such tax assessments,
penalties or interest; provided, however, each Party shall file its tax return
and report the transactions contemplated herein in a manner consistent with the
terms of this Agreement.


13

--------------------------------------------------------------------------------


8.4  Escrow. The Advisor’s Fee which shall be paid in shares of stock from the
Atia Group shall be deposited into an Escrow Account and held by the Escrow
Agent in accordance with the Escrow Instructions to be delivered to the Escrow
Agent.


8.5 Employment Agreement. EMVELCO shall enter into Executive Services Agreement
with Mike M. Mustafoglu as Chairman.


8.6 Board of Directors. EMVELCO shall have six (6) members on the Board of
Directors. Following the Closing, EMVELCO shall cause the resignations of
certain representatives on the Board of Directors and Members shall be entitled
to select and fill three (3) seats on the Board.


SECTION 9. GENERAL TERMS


9.1 Waiver. The waiver of a breach of this Agreement or the failure of any party
hereto to exercise any right under this Agreement shall in no event constitute
waiver as to any future breach whether similar or dissimilar in nature or as to
the exercise of any further right under this Agreement.


9.2 Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.


9.3 Assignment. This Agreement is not assignable except by operation of law.


9.4 Notices. The mailing addresses of both parties of this Agreement shall be as
from time to time designated in writing.


9.5 Publicity. No publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be issued by either party hereto at
any time from the signing hereof without advance approval in writing of the form
and substance thereof by the other party.


9.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties and supersede all prior agreements, written or oral,
with respect thereto. No amendment of this Agreement shall be enforceable unless
signed by the party to be charged with performance thereto.


9.7 Headings. the headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.


14

--------------------------------------------------------------------------------


9.8 Severability of Provisions. The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


9.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.


9.10 Professional Advice. Each Party hereto has been provided with adequate
opportunity to consult with legal, tax and accounting professionals of their own
independent selection regarding the legal, tax and accounting implications of
entering into this Agreement and hereby warrants, covenants and agrees that
he/she/it has not relied on any oral or written communication or advice by
another party or any agent, accountant or attorney of another party except as
otherwise specifically set forth herein with respect to the accuracy of
financial statements.


9.11 Expenses. Each of the parties hereto shall pay its own expenses in
connection with this Agreement and the transactions contemplated hereby,
including without limitation the fees and expenses of legal counsel and
certified public accountants.


9.12 Brokers. The Parties hereto warrant, covenant and agree that there has been
no act or omission by any party hereto that would give rise to any valid claim
against any of the parties hereto for a brokerage commission, finder's fee, or
other like payment in connection with the transactions contemplated hereby.


9.13 Successors and Assigns. All rights and obligations created by this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns. Whenever used, the singular number shall include
the plural, the plural the singular, and the use of any gender shall include all
genders.


9.14 Choice of Law, Binding Arbitration and Attorney’s Fees.


Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, including any purchase or exchange of capital stock, shall be
resolved under California law without regard to conflicts of laws except insofar
as securities issues are concerned which shall be resolved by reference to the
federal securities laws through binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. Should any arbitration or lawsuit be filed
pursuant to or as a consequence of this Agreement, including an action for
declaratory relief, the prevailing party shall be entitled to the recovery of
reasonable attorney's fees in addition to costs. Venue for any controversy or
claim, regardless of whether filed in arbitration or court, shall be in the City
of Los Angeles, California. the parties hereto may wish to seek the advice of
legal counsel of their own choosing regarding the importance of this paragraph.
Execution of this document will result in a waiver of the right to a jury trial
and other procedures inherent in civil litigation in the event of a dispute
concerning this Agreement.


15

--------------------------------------------------------------------------------


9.15 Exclusive Remedy. By executing this Agreement, the Parties hereby agree
that the rights and remedies provided in this Agreement shall be the sole and
exclusive rights and remedies surviving as between and among the Parties hereto
relating to the facts and circumstances encompassed by this Agreement.


9.16 Construction of Agreement. Each Party hereto has cooperated in the drafting
and preparation of this Agreement, and, therefore, any construction of the
intent of the Parties hereto or language hereof to be made shall not be
construed against any of the Parties hereto.


9.17 Authority; Valid and Binding Agreement of Parties. Each Party executing
this Agreement hereby represents and warrants that it has full power and
authority to enter into this Agreement, is free to enter into this Agreement and
is not subject to any obligations or disabilities which will or might prevent or
interfere with keeping and performing all of the agreements, covenants and
conditions to be kept or performed hereunder. This Agreement is a legal, valid
and binding obligation of each Party. No third party consents or approvals are
required, other than those stated herein.


9.18 Binding Effect of Agreement. The Parties hereby agree that the terms
contained in this Agreement shall be binding upon and inure to the benefit of
each of the Parties hereto, including any and all of their past or present
agents, associates, partners, officers, directors, shareholders, trustees,
beneficiaries and employees, including attorneys and experts, and actual,
implied or ostensible agents, and any and all of their heirs, executors,
successors and assignees. The obligations and duties of each Party hereunder are
personal and not assignable and any attempt of assignment or transfer of a
Party’s duties or obligation, unless otherwise anticipated and provided for in
this Agreement.


9.19 Governing Law; Enforceability. This Agreement has been executed and
delivered within the State of California, and the rights and obligations of the
Parties hereunder shall be governed by, construed and enforced in accordance
with the laws of the State of California without regard to the conflicts of law
doctrine. Each Party irrevocably consents to the exclusive jurisdiction and
venue of any federal or state court within Los Angeles County, California, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated in this Agreement, agrees that process may be served upon
them in any manner authorized by the laws of the State of California for such
persons, and waives and covenants not to assert or plead any objection that they
might otherwise have to such jurisdiction, venue and such process.


9.20 Attorneys’ Fees. In the event any action or suit is brought by a Party
hereto against another Party hereunder by reason of any breach of any of the
covenants, conditions, agreements or provisions on the part of another Party
arising out of this Agreement, the prevailing Party shall be entitled to recover
from the other Party all costs and expenses of the action or suit, including
reasonable attorneys’ fees.


16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.




EMVELCO CORP.,
a Delaware Corporation




By: /s/ Yossi Attia __
Name: Yossi Attia
Its: Chief Executive Officer




DAVY CROCKETT GAS COMPANY, LLC,
a Nevada Limited Liability Company
 
                                        By: TransGlobal Financial Services LLC,
Its: Manager
 
By: /s/ Mike M. Mustafoglu          
                                       Mike M. Mustafoglu, President
    
By: Robin Ann Gorelick, Esq.
Its: Manager




/s/ Robin Ann Gorelick_____
Robin Ann Gorelick Esq.




DAVY CROCKETT GAS COMPANY, LLC MEMBERS:


PMFT HOLDINGS, LTD.




By: /s/ Evan James    
       Evan James, Officer


CORPORATE GROUP SERVICES LIMITED




By: /s/ Hulya Oransel    
Hulya Oransel, President






17

--------------------------------------------------------------------------------










SULLY, LLC




By: /s/ Don Sullivan   
      Don Sullivan, Manager




BEACON FINANCIAL CORP.






By: /s/ Richard Fitzler       
      Richard Fitzler, President










ADVISOR (with respect to Section 2.6 ONLY):


C. PROPERTIES LTD.


By:___/s/ Younes Berrada_______________________
Name: Younes Berrada
Title: President


18

--------------------------------------------------------------------------------



SCHEDULE 2.1


Name
DC Gas Units
% of Convertible Notes
PMFT Holdings, Ltd.
3,000
30%
CORPORATE GROUP SERVICES LIMITED
3,000
30%
Sully, LLC
2,000
20%
Beacon Financial Corp.
2,000
20%











--------------------------------------------------------------------------------





Schedule 2.1


FORMULA FOR ISSUANCE OF ADDITIONAL CONVERTIBLE NOTES




The Additional Convertible Notes shall not exceed $200,000,000 in principal
value. The number of Additional Convertible Notes shall be issued within 30 days
of the first, second, third, fourth and fifth anniversary of the Closing. The
Additional Convertible Notes shall be issued to the Members in accordance with
their ownership interest in the DC Gas Units.


The principal amount of Additional Convertible Notes to be issued shall be
determined by subtracting $50,000,000 from the product of DC Gas’s gross revenue
by .50. The conversion price for the Additional Convertible Notes will be
EMVELCO’s market price, which is the 90 day average closing price prior to the
anniversary.


For example, if the gross revenue of DC Gas for the first anniversary of the
Closing is $110,000,000 and the 90 day average closing price is $1.15, then the
formula would be as follows:


(($110,000,000 x .50) - 50,000,000) = $5,000,000


The principal amount of the Additional Convertible Debenture shall be $5,000,000
and the conversion price shall be $1.15. In the event that EMVELCO has received
Shareholder Approval, then the shares of common stock of EMVELCO will be issued
as if the Additional Convertible Notes had been fully converted.
 
2